Cowdrey, J.
This is an action of contract and tort to recover damages for the defendant’s alleged failure to properly repair the vehicle of the plaintiff.
The plaintiff seasonably filed requests for rulings and the court, in finding for the defendant, made an extensive report of the evidence, *35made specific findings of fact and ruled on the plaintiff’s requests. The plaintiff claiming to be aggrieved by the court’s disposition of this requests for rulings, seeks review thereof by this Division.
We have before us an instrument entitled “Plaintiff’s Draft Report” signed by the trial justice. This report contains the required statement that it includes all the evidence material to the questions reported. It does not, however, contain the report of the evidence and the specific findings of fact made by the trial justice as required by Rule 28 of the District Court Rules (1965).
It is evident, however, from a comparison of the evidence reported and the findings of fact made by the trial justice, as submitted to this Division, that there are extreme variances between the two. We, therefore, are unable properly to decide the correctness of the trial courts’ dispositions of the plaintiff’s requests.
In the first instance, it is the obligation of Counsel to see that the report to the Appellate Division contains everything material to matters reported so that the Division may decide whether the trial Judge’s action was justified, yet, the trial Judge also has the duty to see that the report is sufficient. Coco v. Lenfest, 37 Mass. App. Dec. 97.
In this case the ends of justice will be served by remanding the case to the trial court for *36the purpose of correcting the report. Ordered accordingly.
Wm. H. Shaughnessy for the Plaintiff
Timothy L. Horigan, Jr. for the Defendant